Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Non-Final action is in response to the request for continued examination filed 9/8/2020.
Claim 20 was previously cancelled.
Claims 1, 6, 11, 16 and 21 have been amended.
Claims 1-19 and 21 are pending.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 9/8/2020.
Information Disclosure Statements
The Information Disclosure Statements filed 1/5/2021 and 9/8/2020 have been considered by the Examiner and are initialed herewith.
Response to Arguments/Amendments
Applicant’s arguments regarding the 35 USC 101 rejection have been considered but are not persuasive.  Applicant states, “…the Office Action fails to establish a prima facie case for subject matter ineligibility because the Office Action fails to  prima facie case for subject matter ineligibility…” Examiner respectfully disagrees and contends that claims 1-19 and 21 are directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more for the reasons noted below.  Claims 1-19 and 21 are directed to a process (an act, or series of acts or steps), a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices) and a manufacture (an article produced from raw or prepared materials by giving these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery). Thus, each of the claims fall within one of the four statutory categories. Representative claims 1, 11 and 16 [except for ‘a computing system”, “at least one processor”, “a memory”, “non-transitory computer-readable storage medium”] is directed to a mental process for receiving, determining, receiving, determining, initiating (a dispute for unauthorized use of owner content) and providing (a recommendation to a user). For example a human being can receive a content item, determine that a first portion matches a receiving a content item from a user, determining if a portion of the content item is associated with a content owner in order to initiate an unauthorized user dispute and provide a recommendation to a user to modify the portion of the content item associated with the unauthorized use which uses a particular sequence of rules/instructions. Hence interpreted as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) grouping of abstract idea. Further applicant’s ‘digital processing technique’ element fails to recite a practical application because it simply amounts to performing the content matching processing using a computer (digital processing versus analog processing technique (i.e. human identifying means for matching content item) and amounts to no more than mere instruction to apply the exception using a generic computer 
With respect to applicant’s remarks regarding the 35 USC 103 rejection and the prior art, applicant argues the amended claims. Examiner has modified the rejection and addressed each of applicant’s claims in this Non-Final Office Action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 and 21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-19 and 21 are directed to a process (an act, or series of acts or steps), a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices) and a manufacture (an article produced from raw or prepared materials by giving these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery). Thus, each of the claims fall within one of the four statutory categories. 
Step 2A-Prong 1: Representative claims 1, 11 and 16 recite in part, “…receiving… a first content item… by a first user; determining,…that at least a first portion of the first content item matches at least a portion of a first reference content item for which content ownership information is available…, the content ownership information indicating that the first reference content item is associated with a first content owner; initiating,… an unauthorized user dispute between the first user and the first content owner based on a determination that the first content item may include an unauthorized use of the first reference content item, determining,…that the unauthorized user dispute concluded with a request of the first content owner to modify the first portion of the first content item associated with the unauthorized use of the first reference content item; and providing…based on the request, a recommendation to the first user to modify the first portion of the first content item…”. The claim limitations are directed toward the abstract idea of initiating a dispute for unauthorized use of owner content and providing a recommendation to a user. The steps for receiving, determining, receiving, determining, initiating and providing cover performance of the limitations in the mind but for the recitation of generic computer components. The claimed determining steps are an observation, evaluation, judgment or opinion based on obtained information and information stored in the database. That is, other than reciting a “computing system”, “at least one processor”, “a memory”, “non-transitory computer-readable storage medium” nothing in the claim elements precludes the steps from practically being performed in the human mind. For example, but for the “computing system”, “at least one processor”, “a memory”, “non-transitory computer-readable storage medium” language, the claim encompasses the user receiving a content item, determining that a first portion matches a portion of a reference content item, initiating an unauthorized user dispute, determining that the dispute concluded with a request to modify the first portion and providing a recommendation to a user to modify the content item.  agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and also pertain to following rules and instructions for receiving, determining, initiating (a dispute for unauthorized use of owner content) and providing (a recommendation to a user). Thus, the claim is also directed to managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules and instructions)--see MPEP 2106.04(II) and 2106.05(II).  Hence, the claim recites an abstract idea.
Step 2A-Prong 2:  This judicial exception is not integrated into a practical application because the additional elements [“computing system”, “at least one processor”, “a memory”, “non-transitory computer-readable storage medium”] are recited at a high-level of generality and under their broadest reasonable interpretation includes generic computer and networking components performing no more than mere instruction to apply the exception using a generic computer component-see MPEP 2106.05(f) and linking the use of the judicial exception to a particular technological environment or field of use (content management), as discussed in MPEP 2106.05(h). The additional elements fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technic al field; (3) nor do the claims apply the judicial exception with or by use of a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the 3019 PEG.  
The additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea—see applicant’s specification (¶141: “…the foregoing processes and features can be implemented by a wide variety of machine and computer system architectures and in a wide variety of network and computing environments. FIGURE 7 illustrates an example of a computer system 700 that may be used to implement one or more of the embodiments described herein according to an embodiment of the invention. The computer system 700 includes sets of instructions for causing the computer system 700 to perform the processes and features discussed herein. The computer system 700 may be connected (e.g., networked) to other machines. In a networked deployment, the computer system 
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of [“…a computer implemented method…a computing system…” [claim 1]; a system comprising …at least one processor; and a memory storing instructions…” [claim 11]; a non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computing system… [claim 16]], amounts to no more than mere instructions to apply the exception using a generic computer component which does not integrate a judicial exception into a practical application nor provide an inventive concept (significantly more than the abstract idea). Further, the additional elements including applicant’s ‘digital processing technique’ amount to no more than applying the judicial exception using generic computing components, linking 
The courts have recognized the following computer functions as well-understood, routine and conventional computer activities when they are claimed in a merely generic manner (i.e. at a high level of generality) or as insignificant extra-solution activity (as it is here)—see MPEP 2106.05(d)(II)
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)
 ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values)
 iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
Below are examples of activities that the courts have found to be insignificant extra-solution activity—see MPEP 2106.05(g)
Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982);
Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).
Independent claims 11 and 16 recite substantially similar limitations as independent claim 1 and are therefore also considered abstract. For these reasons there is no inventive concept in the claim and thus it is ineligible.
Dependent claims 2-10, 12-15 and 17-19 and 21 fail to cure the deficiencies of the above noted independent claim from which they depend and are therefore rejected under the same grounds. The dependent claims further recite the abstract idea without imposing any meaningful limits on practicing the abstract idea.  “…wherein the first reference content item is associated with a second content owner.…”, claims 3, 13 and 18 recite in part, “…further comprising determining that the first content item matches a second reference content item for which content ownership information is available…”, claims 4, 14 recite in part, “…further comprising initiating a second unauthorized user dispute between the first user and the second content owner….”, claim 5 recites in part, “…further comprising receiving from the first content owner a remedy selection from a plurality of remedy selection options…”, claim 6 recites in part “…wherein the remedy selection options comprise…”, claim 7 recites in part, “…carrying out the remedy selection based on the unauthorized user dispute.…”, claim 8 recites in part, “…determining that the first user is not a known content publisher…”, claim 9 recites in part, “…wherein the initiating the unauthorized user dispute occurs based on…”, claim 10 recites in part, “…determining that the first user is a known content publisher…” , claim 21 recites in part, “…initiating an unauthorized user dispute…”, which are still directed toward the abstract idea identified previously and are no more than mere instructions to apply the exception using a computer or with computing components. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus the additional elements in the dependent claims only serves to further limit the abstract idea utilizing a “computing system”, “at least one processor”, “a memory”, “non-transitory 
Accordingly, even when considered as a whole, the claims do not transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea of initiating a dispute for unauthorized use of owner content and providing a recommendation to a user. Hence, claims 1-19 and 21 are directed to non-statutory subject matter and are rejected as ineligible subject matter under 35 USC 101. See 2019 PEG and MPEP 2106.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Leske et al., US Patent Application Publication No US 2013/0298151A1, in view of Aydar et al., US Patent Application Publication No US 2006/0167807A1.


With respect to claims 1, 11 and 16,
Leske discloses,
at least one processor; and a memory storing instructions that, when executed by the at least one processor, cause the system to perform a method (¶31: “…System 100 can include a memory that stores computer executable components and a processor that executes computer executable components stored in the memory,…”)
a non-transitory computer-readable storage medium including instructions(¶92: “…a system as well as a computer-readable storage medium having computer-executable instructions for performing the acts and/or events of the various methods of the claimed subject matter…”)
receiving, by a computing system, a first content item uploaded by a first user(¶2, claim 1: “…a server that hosts user-uploaded media content…”)
determining, by the computing system, that at least a first portion of the first content item matches at least a portion of a first reference content item for which content ownership information is available based on a digital processing technique, (Abstract: “…multiuser composite media streams can be examined and to determine if these composite streams include unauthorized content such as copyrighted content …..”;¶54: “…Matching component 518 can also be configured to determine whether there is a sufficient match 520 between fingerprint 504 and candidate 510.Fig 3, ¶45: “…4: “…Partition component 106 can identify portions 108 associated with respective broadcasting users 206…”;ig 5-7, ¶51-¶59; ¶53: “…Sampling  identify candidate fingerprints 510 based upon a comparison between pattern 506 and various candidate patterns 514 included in a violation index 512…”;¶57: “…Detection component 110 (e.g., monitor component 502) can monitor each segment 506 in succession, potentially in real-time during the live broadcast in order to determine whether the media content or some subset of the media content is a potential violation, which can be determined (e.g., by sampling component 508 and matching component 518) with access to violation index 512 and fingerprint repository 516…”)
the content ownership information indicating that the first reference content item is associated with a first content owner; (Fig 5-7, ¶51-¶59; ¶58: “…policy 522, which can be utilized to determine confidence parameters associated with determining a sufficient match 520 as well as the type of enforcement to be taken upon identification of a sufficient match 520. For example, policy 522 can include a match strength threshold 702 and a duration threshold 704. The match strength threshold 702 can describe a minimum similarity score between fingerprint 504 and candidate fingerprint 510. The duration threshold 704 can describe a minimum duration for which the media content that exceed match strength threshold 702, which can be based upon a number of segments 506…”; ¶61, ¶62: “…If match strength metric 802 meets or exceeds match strength threshold 702 defined in policy 522, and duration metric 804 meets or exceeds duration threshold 704, then matching component 518 can determine that segments 506 and candidate 
determining, by the computing system, that the unauthorized user dispute concluded with a request of the first content owner to modify the first portion of the first content item associated with the unauthorized use of the first reference content item;(¶47: “… Response 412 can relate to actions deemed appropriate for correcting the violation associated with the unauthorized content…”;¶49: “…, system 400 can include enforcement component 402 that can be configured to update (e.g., by way of update 404) a presentation of the multiuser composite media stream 104 in response to identification of unauthorized content 112…”;¶48: “…notification 116 can be configured to offer an advertising option suitable to the content owner… the content owner might agree to allow the use of the unauthorized content provided it is agreed that a presentation of the multiuser composite media stream includes ads… response 412 can include suitable authorization to update or suspend those content controls…”)
providing, by the computing system, based on the request, a recommendation to the first user to modify the first portion of the first content item.(¶48: “…notification 116 can offer a licensing option so that broadcasting user 206 can agree and/or purchase a license from a content owner for the use of otherwise unauthorized content. Additionally or alternatively, notification 116 can be configured to offer an advertising option suitable to the content owner… the content owner might agree to allow the use of the unauthorized content provided it is agreed that a presentation of the multiuser composite media stream includes ads… response 412 can include suitable authorization to update or suspend those content controls…”;¶49: “…Examples of update 404 can be to terminate 406 the presentation, to exclude 408 from multiuser composite media stream 104 portions 108 that include unauthorized content, or to insert ads 410 (e.g., when notification 116 offers such and response 412 includes an agreement). Additional actions can be determined based upon a variety of factors such as implementation details, severity of the violation, frequency of violations, history of violations, and so forth…”)
Leske discloses all of the above limitations, Leske does not distinctly describe the following limitation, but Aydar however as shown discloses,
initiating, by the computing system, an unauthorized user dispute between the first user and the first content owner based on a determination that the first content item may include an unauthorized use of the first reference content item, (¶31;¶165: “…the system receives multiple ownership assertions for a single track. This may occur from multiple rights-holders self-registering the same track, or from crawling the p2p networks and discovering a track being sold that has multiple parties asserting rights. In module 678 the system stores in the database memory that the rights are disputed. In module 680 the system displays to all parties asserting rights, the information that the rights to a specific track are being disputed…”)


With respect to Claims 2, 4, 12, 14 and 17,
Leske and Aydar disclose all of the above limitations, Aydar further discloses,
36wherein the first reference content item is associated with a second content owner, and the method further comprises initiating a second unauthorized user dispute between the first user and the second content owner(¶165: “…FIG. 38 … dispute resolution services to rights-holders using the system. In module 676 the system receives multiple ownership assertions for a single track. This may occur from multiple rights-holders self-registering the same track, or from crawling the p2p networks and discovering a track being sold that has multiple parties asserting rights. In module 678 the system stores in the database memory that the rights are disputed. In module 680 system displays to all parties asserting rights, the information that the rights to a specific track are being disputed. In module 682 the system collects royalties from the disputed track and places the royalties in escrow. In module 684 the dispute is resolved and this information is entered into the system. In module 686 the system updates the open copyright database with the correct rights-holder information and notifies all users. In module 688 the system disburses royalties held in escrow and continues to bill and collect royalties as per the resolution of the rights now provided to the system…”)
further comprising initiating a second unauthorized user dispute between the first user and the second content owner(¶165: “…the system receives multiple ownership assertions for a single track. This may occur from multiple rights-holders self-registering the same track, or from crawling the p2p networks and discovering a track being sold that has multiple parties asserting rights. In module 678 the system stores in the database memory that the rights are disputed. In module 680 the system displays to all parties asserting rights, the information that the rights to a specific track are being disputed…”)
Leske and Aydar are directed to the same field of endeavor since they are related to detecting the use of unauthorized content such as copyrighted content. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for the detection of unauthorized content of Leske with the 

With respect to claims 3, 13, and 18,
Leske and Aydar disclose all of the above limitations, Aydar further discloses,
further comprising determining that the first content item matches a second reference content item for which content ownership information is available, the content ownership information indicating that the second reference content item is associated with a second content owner. (¶93: “…To track information related to content and rights-holders, various data structures may be used. FIG. 6 illustrates an exemplary embodiment of a record of content 80 in a database 78. The record 80, in one embodiment, is organized into a set of attributes 82, which may be stored as name-value pairs (or code-value pairs). Note that none of the attributes 82 are necessarily mandatory. Attributes illustrated include title 84 (title of a song for example), author 86 (author/composer of a song for example), performer 88 (performer of a song for example), fingerprint 90 (digital fingerprint of a song in digital format for example), length 92 (playing time of a song for example), authorized copy 94 (copy to be provided when content is requested for example), rights-holder 96 (first rights-holder associated with content for example), and rights-holder 98 (second rights-holder associated with content for example)…”)


With respect to claims 5 and 15,
Leske and Aydar disclose all of the above limitations, Leske further discloses,
further comprising receiving from the first content owner a remedy selection from a plurality of remedy selection options.(¶47: “… Response 412 can relate to actions deemed appropriate for correcting the violation associated with the unauthorized content…”;¶48: “…notification 116 can be configured to offer an advertising option suitable to the content owner… the content owner might agree to allow the use of the unauthorized content provided it is agreed that a presentation of the multiuser composite media stream includes ads… response 412 can include suitable authorization to update or suspend those content controls…”)

With respect to claim 6,
Leske and Aydar disclose all of the above limitations, Leske further discloses,
wherein the remedy selection options comprise at least one of: removal of the first content item, modification of the first content item, or monetization of the first content item.(¶47: “… Response 412 can relate to actions deemed appropriate for correcting the violation associated with the unauthorized content…”;¶49: “…, system 400 can include enforcement component 402 that can be configured to update (e.g., by way of update 404) a presentation of the multiuser composite media stream 104 in response to identification of unauthorized content 112…”;¶48: “…notification 116 can be configured to offer an advertising option suitable to the content owner… the content owner might agree to allow the use of the unauthorized content provided it is agreed that a presentation of the multiuser composite media stream includes ads… response 412 can include suitable authorization to update or suspend those content controls…”)

With respect to claim 7,
Leske and Aydar disclose all of the above limitations, Leske further discloses,
further comprising automatically carrying out the remedy selection based on the unauthorized user dispute(¶47: “… Response 412 can relate to actions deemed appropriate for correcting the violation associated with the unauthorized content…”;¶48: “…notification 116 can offer a licensing option so that broadcasting user 206 can agree and/or purchase a license from a content owner for the use of otherwise unauthorized content. Additionally or system 400 can include enforcement component 402 that can be configured to update (e.g., by way of update 404) a presentation of the multiuser composite media stream 104 in response to identification of unauthorized content 112. Examples of update 404 can be to terminate 406 the presentation, to exclude 408 from multiuser composite media stream 104 portions 108 that include unauthorized content, or to insert ads 410 (e.g., when notification 116 offers such and response 412 includes an agreement). Additional actions can be determined based upon a variety of factors such as implementation details, severity of the violation, frequency of violations, history of violations, and so forth…”; ¶50: “…Update 404 can be provided to real-time content delivery system 210, which can immediately act to terminate 406 the presentation of, or other suitable modifications to, a presentation of multiuser composite media stream 104. In cases where compilation component 202 is accessible, update can be provided to compilation component 202. In the latter cases, individual streams 204 in which unauthorized content has been detected can be excluded prior to including those individual streams 204 in multiuser composite media stream 104)

With respect to claim 8,
Leske and Aydar disclose all of the above limitations, Aydar further discloses,
further comprising determining that the first user is not a known content publisher for which content ownership information is maintained.(¶137: “…When the same rights are asserted by multiple parties, some form of conflict resolution may be necessary. Royalties may be held in trust, or the song (or other content) may be restricted from any copying. Alternatively, ownership conflicts may be initially decided based on a reputation rating maintained by the claim interface, with high reputation rankings assigned to reputable companies or companies having previously proven content ownership, and low rankings assigned to those having asserted false claims or with little prior experience…”;¶140: “…identifies unknown files by matching metadata with known files already stored in the OCDB. In module 350 the system adds the remaining unknown files to the lost masters list..."missing masters" list which is a list of digital files that do not contain asserted rights…”;)
Leske and Aydar are directed to the same field of endeavor since they are related to detecting the use of unauthorized content such as copyrighted content. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 

With respect to claim 9,
Leske and Aydar disclose all of the above limitations, Aydar further discloses,
wherein the initiating the unauthorized user dispute occurs based on the determining that the first user is not a known content publisher for which content ownership information is maintained.(Fig 21, ¶137: “…ownership conflicts may be initially decided based on a reputation rating maintained by the claim interface, with high reputation rankings assigned to reputable companies or companies having previously proven content ownership, and low rankings assigned to those having asserted false claims or with little prior experience. Preferably, an appeal process may be implemented to allow for human intervention after a determination based on reputation rankings occurs. For example, a reputable label may assert claims to its catalog as it stood on a particular date. Another small label may assert claims to a set of songs within this catalog. The reputations may be such that the reputable label wins. However, the small label may be able to show an assignment of rights to a human and thus prove its claims ¶140: “…identifies unknown files by matching metadata with known files already stored in the OCDB. In module 350 the system adds the remaining unknown ."missing masters" list which is a list of digital files that do not contain asserted rights…”;¶144: “…FIG. 21 shows another exemplary process 388 enacted by the present system. In module 390 the process filters the missing master list for likely files belonging to rightsholder. The filtering process is accomplished by comparing the metadata for files. For example song titles and artist names similar to those owned by a rights-holder would be likely to be owned by a rights-holder. In module 392 the process orders the files according to a selected criteria (typically popularity). In module 394 the process displays a power match list to the rightsholder. In module 396 the system receives assertions of ownership for the selected files. This feature of the system automatically searches for and provides a list of potentially owned files to rights-holders. This process 388 therefore enables rights-holders to capture lost income. In order to further enhance the power matching process 388 of the present system, a track listening service is provided to play a selected track to a user so they can be assured that they do own the rights to a selected track…”)
Leske and Aydar are directed to the same field of endeavor since they are related to detecting the use of unauthorized content such as copyrighted content. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for the detection of unauthorized content of Leske with the 

With respect to claim 10,
Leske and Aydar disclose all of the above limitations, Aydar further discloses,
further comprising determining that the first user is a known content publisher for which content ownership information is maintained, wherein the initiating the unauthorized user dispute occurs based on failure of the first user to demonstrate content ownership with regard to the first content item.(¶137: “…ownership conflicts may be initially decided based on a reputation rating maintained by the claim interface, with high reputation rankings assigned to reputable companies or companies having previously proven content ownership, and low rankings assigned to those having asserted false claims or with little prior experience. Preferably, an appeal process may be implemented to allow for human intervention after a determination based on reputation rankings occurs. For example, a reputable label may assert claims to its catalog as it stood on a particular date. Another small label may assert claims to a set of songs within this catalog. The reputations may be such that the reputable label wins. However, the small label may be able to show an assignment of rights to a human and thus prove its claims
Leske and Aydar are directed to the same field of endeavor since they are related to detecting the use of unauthorized content such as copyrighted 

With respect to Claim 21,
Leske and Aydar disclose all of the above limitations, Leske further discloses,
wherein the remedy selection options further comprise replacement of the first portion of the first content item with a portion of an authorized content item;(¶47: “… Response 412 can relate to actions deemed appropriate for correcting the violation associated with the unauthorized content…”;¶48: “…notification 116 can be configured to offer an advertising option suitable to the content owner. For instance, the content owner might agree to allow the use of the unauthorized content provided it is agreed that a presentation of the multiuser composite media stream includes ads. Such can be accomplished by way of response 412…”;¶49: “…system 400 can include enforcement component 402 that can be configured to update (e.g., by way of update 404) a presentation of the multiuser composite media stream 104 in response to identification of unauthorized content 112. Examples of update 404 can be to terminate 406 the presentation, to exclude 408 from multiuser composite media stream 104 portions 108 that include unauthorized content, or to insert ads 410 (e.g., when notification 116 offers such and response 412 includes an agreement…”)

Conclusion
References cited but not used:
Fanning, US Patent Application Publication No US 2006/0294371A1, relating to a method/system for regulating access to content.
Woo et al., US Patent Application Publication No US 2005/0086501A1, relating to method/system for facilitating the protection of digital content information as it relates to copyrights infringement.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Kimberly L. Evans whose telephone number is 571.270.3929.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Lynda Jasmin can be reached at 571.272.6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov >.  Should 866.217.9197 (toll-free). Any response to this action should be mailed to: Commissioner of Patents and Trademarks, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window: Randolph Building 401 Dulany Street, Alexandria, VA 22314.
/KIMBERLY L EVANS/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629